Appellant has filed with his motion for rehearing a supplemental transcript containing four bills of exception, the motion being predicated on the idea that appellant is entitled to consideration of said bills.
The motion for new trial was overruled on the fifth day of May, and eighty days from that date was granted in which to file statement of facts and bills of exception. The eighty days expired on the 24th day of July. The bills were not filed until the 31st day of July. The original transcript was certified to this court on June 18th, at which time the bills had not been filed, and, of course, were not incorporated in the transcript. We judge from appellant's motion that he was under the impression that the extension order was for ninety days, and that he would have until the 3rd of August to file his bills, and that they were filed within such time. However, the record showing only an eighty-day extension, the bills would have to be filed within such time to entitle them to consideration. They were in fact filed seven days too late. Bills not filed within the time granted by the court cannot be considered. Article 760, C.C.P.; Johnson v. State, 68 Tex.Crim. Rep., 150 S.W. 1175; Nothaf v. State, 91 Tex.Crim. Rep., 239 S.W. 215; Palmer v. State, 92 Tex.Crim. Rep., 245 S.W. 238; Victory v. State, 95 Tex.Crim. Rep., 254 S.W. 478, and cases therein cited.
We might say that before discovering the delayed filing of the bills same had been examined, and they are not thought to present any error.
The motion for rehearing is overruled.
Overruled. *Page 321